Citation Nr: 1222774	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an initial compensable evaluation for bilateral toenail fungus.


REPRESENTATION

Appellant represented by:	James Linehan, attorney

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  
March 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for August 2011.  The Veteran subsequently withdrew his request in July 2011.  38 C.F.R. § 20.704(e). 

The Board observes that the Veteran is represented in this matter by a private attorney.  The record reflects that in March 2012, the attorney attempted to withdraw from representing the Veteran.  In an April 2012 letter to the Veteran and the attorney, the Board explained that the attorney's decision to withdraw from representation after certification of an appeal to the Board is not a unilateral choice to be exercised at the discretion of the representative.  The Board informed the attorney that he needed to file a motion for withdrawal with the Board showing good cause for the withdrawal.  The attorney was given 30 days to respond.  The attorney did not respond.  With a showing of good cause, the Board must deny the attorney's request to withdraw.  Thus, the attorney remains the Veteran's representative of record before the Board.  See 38 C.F.R. 20.608.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a statement submitted in December 2006, the Veteran reported that he was receiving 100 percent disability payments from the Social Security Administration (SSA).  Also, in a June 2011 chart reporting the Veteran's income, the Veteran reported that he was receiving money from SSA.  The record does not reflect that efforts have been made to obtain records from SSA.  There is no report of the SSA decision in this case, and the Board therefore has no basis for preliminarily ascertaining that the disabilities for which SSA benefits were granted differ from those addressed in this appeal.  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal).  Efforts to obtain the SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

The Board also notes that the most recent medical evidence currently associated with the claims folder includes a statement from Dr. Ellis dated in August 2010 and VA outpatient treatment records dated prior to November 2010.  On remand, the Veteran should be asked to provide information regarding any additional current treatment for this disability.  
  
Accordingly, the case is REMANDED for the following action:

1. SSA should be contacted, and all records of medical treatment corresponding with the Veteran's reported grant of SSA disability benefits and the SSA decision should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2. The RO should obtain the names and addresses of all medical care providers, both VA and private, who treated the Veteran for his bilateral toe fungus since August 2010.  

After securing the necessary release, the RO should obtain these records.  The RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

3. After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



